DETAILED ACTION
This office action is in response to applicant’s filing dated November 3, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-12 and 15-21 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 3, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; cancelation of claims 13 and 14; and addition of new claim(s) 21. 
Applicants elected without traverse a composition formulation species comprising an antimicrobial agent, a zinc compound, specifically a zinc ionophore; a biocompatible surfactant, sodium laureth (n) sulfate; and a lipid, petrolatum and Staphylococcal Aureus as the elected microbial species in the reply filed on December 10, 2019.  The requirement is still deemed proper.  Claim(s) 18 and 19 remain withdrawn.
New claim 21 is directed to the nonelected species.  However, a search of the instant claims uncovered prior art that encompassed low density microspheres, therefore the formulation species has been expanded to encompass a formulation comprising low density microspheres.  Thus, claim 21 is presently under examination.

Response to Arguments
Applicant argues:
Withdrawal of claims 18 and 19 is improper.  An election of species requirement does not preclude Applicant from amending the claims to include a component that is unrelated to the specific species elected.

Examiner’s Response:
The Examiner notes that the election set forth on October 15, 2019 required an election of a formulation species.  In particular, Applicant was required to elect a single disclosed rinse-off multi-phase skin improvement formulation species by electing every single component and specific compound for each type of component present.  In the response filed December 10, 2019, Applicant elected without traverse a composition formulation species comprising an antimicrobial agent, a zinc compound, specifically a zinc ionophore; a biocompatible surfactant, sodium laureth (n) sulfate; and a lipid, petrolatum.  Thus, the formulation species presently under examination is a formulation comprising an antimicrobial agent, a zinc compound, specifically a zinc ionophore; a biocompatible surfactant, sodium laureth (n) sulfate; and a lipid, petrolatum.  Applicant is welcome to amend the claims to exclude the species anticipated or rendered obvious by the prior art by amending the formulation to require additional components.  Claims 1-12, 15-17, 20, and 21 read on the elected species, a formulation species 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Objections
Claim 1 is objected to because of the following informalities:  
  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, 15-17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al (US 2004/0241099 A1, cited in a previous Office Action) in view of Lanzalaco et al (WO 2015/108809 A1, cited in the IDS dated March 13, 2019) and Focht et al (US 2004/0092415 A1). 
Regarding claims 1-3, 6-9, 11, 12, 15 and 16, Popp teaches a patient is suffering from atopic dermatitis; a foamable pharmaceutical composition of the present inventive subject matter, comprising an antifungal agent as the active therapeutic agent is topically administered to the patient [0447]; a pharmaceutical composition comprising an effective amount of one or more active therapeutic agents and a pharmaceutically acceptable carrier, comprising a solvent and a surfactant (claim 2); wherein said one or more active therapeutic agents is an antifungal 
Popp does not explicitly teach the composition is a rinse-off composition comprising a cleansing phase and a benefit phase or that the composition contains the elected benefit agent, petrolatum or that the density of the cleansing phase and benefit phase are equal, 
However, Lanzalaco teaches a rinse-off personal care composition (claim 1) wherein the composition comprises a particulate antimicrobial agent (claim 4) wherein the particulate antimicrobial agent comprises zinc pyrithione (claim 6).  Lanzalaco teaches the personal care composition can comprise one or more phases; such personal care compositions can include a cleansing phase and/or a benefit phase (i.e., a single- or multi-phase composition) (page 14, 
Moreover, Focht teaches a personal cleansing composition comprising (A) a cleansing phase and a separate benefit phase (Abstract); all the product forms are rinse-off formulations [0031]; suitable ingredients include antimicrobial actives [0116]; surfactants for use in the cleansing phase include sodium laureth sulfate [0039]; and hydrophobic skin benefit agents include hydrocarbon oils and waxes, including petrolatum ([0092-0093] and claim 11).  Focht further teaches to further improve stability under stress conditions such as high temperature and vibration, it is preferable to adjust the densities of the separate phases such that they are substantially equal; to achieve this, low density microspheres are added to the cleansing phase of the striped composition [0051].
As such, since Popp teaches a method of treating atopic dermatitis comprising administering topically a foamable composition comprising zinc pyrithione and sodium laureth(3) sulfate; wherein the composition may be formed in multiple phases; since Lanzalaco teaches a multi-phase rinse-off personal care composition comprising a zinc ionophore, zinc pyrithione; sodium laureth sulfate, and petrolatum; and since Focht teaches a multi-phase rinse prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the foamable composition comprising zinc pyrithione and sodium laureth(3) sulfate for atopic dermatitis taught by Popp in a multi-phase rinse off personal care composition wherein the benefit phase comprises petrolatum as taught by Lanzalaco and Focht, wherein the densities of the phases are equal with an expectation of success, since Popp teaches a composition comprising zinc pyrithione and sodium laureth(3) sulfate is useful for treating atopic dermatitis and Lanzalaco teaches formulating zinc pyrithione in a skin cleansing product wherein the skin cleansing product is a multi-phase rinse-off personal care composition as a personal care skin cleansing product comprising a zinc ionophore, zinc pyrithione; sodium laureth sulfate, and petrolatum.  One would have been further motivated to adjust the densities of the separate phases by adding low density microspheres to the cleansing phase such that the densities are substantially equal since the prior art teaches adjusting the densities of the phases improves stability of the composition and one can achieve a composition with separate phases with equal densities by adding low density microspheres.  

Regarding the claimed amount of lathering biocompatible surfactant of instant claims 1 and 20, Lanzalaco teaches in one example, the anionic surfactant can be sodium lauryl sulfate or sodium laureth sulfate; the concentration of the anionic surfactant component in the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

With regard to claims 1, 11, 12, and 16, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, increasing microbial diversity of the microbiota relative to the microbial diversity of the skin exhibiting atopic dermatitis compared to the microbial diversity of the skin microbiota prior to administration of the multi-phase skin improvement composition (claims 1, 11 and 16) and selectively decreasing the skin level of Staphylococcus relative to its level prior to administration of the multi-phase skin improvement composition, wherein the Staphylococcus is Staphylococcus aureus is simply the intended result of the positively recited process step of administering a multi-phase rinse-
Taken together, all this would result in the practice of the method of claims 1-3, 6-9, 11, 12, 15, 16, 20, and 21 with a reasonable expectation of success.

Regarding claims 4 and 17, Popp teaches appropriate dosage levels for the active therapeutic agents are on the order of about 0.001 mg to about 5,000 mg per kilogram body weight of the active therapeutic compounds or compositions are known to be useful in the treatment of the diseases, disorders, and conditions contemplated in the present invention; typically, this effective amount of the active therapeutic agents will generally comprise from about 0.1 mg to about 100 mg per kilogram of patient body weight per day [0412].  Moreover, Lanzalaco teaches zinc pyrithione is present in an amount of 0.01% to 4% by weight of the composition (claim 6).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of active agent taught by Popp and the amount of zinc pyrithione taught Lanzalaco as a starting point for optimizing the amount of zinc pyrithione utilized to formulate a personal cleansing composition for treat atopic dermatitis since Popp teaches compositions comprising zinc pyrithione are useful for treating atopic dermatitis and because amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Moreover, the instant specification teaches the composition comprising 0.5% zinc pyrithione body wash altered skin microbiota (see Example 4) and the rinse-off personal care composition can comprise about 0.2% to about 1% by weight of the zinc-containing compound (e.g. zinc pyrithione) (see page 14).  The amounts taught by the prior art overlap the amounts taught by the instant specification to alter the skin microbiota, so therefore the amounts taught by the prior art would necessarily result in the claimed limitation.  

Similarly, regarding claim 10, Lanzalaco teaches the benefit agent includes petrolatum; and can be present from about 0.5% to about 20% by weight of the personal care composition (page 15, lines 21-27).  The specification teaches the composition comprises a benefit phase and the benefit phase can also include from about 0.5% to about 20%, by weight of the rinse-off personal care composition, of the benefit agent, including petrolatum (see page 15, lines 5-11).  The amounts taught by the prior art overlap the amounts taught by the instant specification to alter the skin microbiota, so therefore the amounts taught by the prior art would necessarily result in the claimed limitation.  
Taken together, all this would result in the practice of the method of claims 4, 10, and 17 with a reasonable expectation of success.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al (US 2004/0241099 A1, cited in a previous Office Action) in view of Lanzalaco et al (WO 2015/108809 A1, cited in the IDS dated March 13, 2019) and Focht et al (US 2004/0092415 A1) as applied to claims 1-4, 6-12, 15-17, 20, and 21 above, and further in view of Keck et al (WO 2010/051918 A2, cited in a previous Office Action).
Regarding claim 5, Popp and Lanzalaco do not explicitly suggest the composition comprising zinc pyrithione, sodium laureth(3) sulfate, and petrolatum is administered as a body wash for at least four weeks.  However, Popp does teach the compositions may be given in a single or multiple doses daily; in a preferred embodiment, the present inventive compositions are given from one to three times daily; starting with a low dose twice daily and slowly working up to higher doses if needed is a preferred strategy [0413].  Thus, Popp suggests administering the composition daily at least once a day.
Moreover, Keck teaches compositions which can be used as dermal formulations for supporting the skin to restore normal conditions or to support medical therapy of skin with atopic dermatitis symptoms, atopic dermatitis, or related diseases (abstract); composition containing a combination of solid lipid particles (nanoparticles and/ or microparticles) with metallic particles, which composition can optionally further contain oil droplets (claim 1); containing additional soluble salts of said metals of said metallic particles in particular zinc pyrithione (claim 7); wherein the composition is contained in a matrix (claim 15); wherein said matrix is in different states (claim 16); wherein the composition is for application to parts of the body wherein the composition is preferably skin cleansing products (claim 30).  Thus, Keck 
Furthermore, Keck teaches normalization of irritated, atopic dermatitic skin of fingers after 1 week of application of microsilver cream (upper) and normalized skin after 3 weeks of application (lower) from example 6 (page 23, 1st paragraph, Fig. 1, and Example 6); a microsilver cream was applied to a human volunteer twice daily; after about 1 week of treatment, the skin condition improved clearly, but the fingers showed still clear irritation with many pronounced red spots; three weeks after treatment, the spots disappeared, the fingers showed a normal whitish colour (page 22, Example 6) .  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the treatment regimen taught by Keck as a starting point for optimizing the treatment regimen for use in a method of treating atopic dermatitis on skin comprising administering a multi-phase rinse-off personal care composition comprising zinc pyrithione; sodium laureth(3) sulfate, and petrolatum suggested by Popp and Lanzalaco with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable regimen would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosing regimen range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior 
Taken together, all this would result in the practice of the method of claim 5 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1-12, 15-17, 20, and 21 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628